Citation Nr: 0424193	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-16 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a joint disorder, 
claimed as arthritis and/or gout affecting multiple joints.

2.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1976 to July 1993.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a January 2000 rating action that, in 
pertinent part, denied service connection for an eye 
disability, bilateral pes planus, and a joint disorder, 
claimed as arthritis and/or gout affecting multiple joints.  
A Notice of Disagreement was received in May 2000, and a 
Statement of the Case (SOC) was issued subsequently that 
month.  A Substantive Appeal was received in July 2000.  
Supplemental SOCs (SSOCs) were issued in September and 
October 2001 and May 2002.

In September 2002, the Board undertook further evidentiary 
development in this case pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  Subsequently, however, the 
provisions of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
were held to be invalid.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003). 

Consequently, in June 2003, the Board, inter alia, remanded 
the issues on appeal to the RO.  By rating action of August 
2003, the RO, inter alia, granted service connection for 
bilateral pes planus; this represents a full grant of the 
benefit sought on appeal with respect to that issue.  The RO 
also granted service connection for bilateral knee 
patellofemoral pain syndrome; this represents a partial grant 
of the benefit sought on appeal with respect to the issue of 
service connection for a multiple joint disorder, to include 
arthritis and/or gout.  A SSOC was issued in September 2003, 
reflecting the RO's continued denials of service connection 
for an eye disability and a disorder of multiple other 
joints, to include arthritis and/or gout.

The Board's decision with respect to the claim for service 
connection for a multiple joint disorder, to include 
arthritis and/or gout, is set forth below.  The claim for 
service connection for an eye disability is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  The VA will notify the veteran if further action on his 
part is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a joint 
disorder, claimed as arthritis and/or gout, has been 
accomplished.

2.  While neither arthritis or gout affecting any joint was 
shown in service, and is not currently objectively 
demonstrated, shoulder complaints were noted in service, and 
the veteran currently has chronic left shoulder strain that 
has been medically attributed to military service.


CONCLUSION OF LAW

The criteria for service connection for a joint disorder, 
specifically, chronic left shoulder strain, are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim for a joint 
disorder-culminating in a grant of service connection for 
chronic left shoulder strain-the Board finds that all 
notification and development action needed to fairly 
adjudicate this claim has been accomplished.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A review of the service medical records discloses that the 
veteran was seen in February 1984 with complaints including 
pain under the left shoulder blade that became sharp with 
movement.  On examination, there was increased subscapular 
pain with reaching motions in extension and rotation.  The 
assessment was subscapular muscle pull.  The service medical 
records are negative for any finding or diagnosis of 
arthritis and/or gout.  

Post service, gout was assessed after May 1996 evaluation at 
Walterboro Family Practice Associates.  Gout was also 
assessed on March and April 1999 evaluations at the Sea 
Island Medical Center.

April 2002 VA outpatient records show treatment and 
evaluation of the veteran for left shoulder pain.

On January 2003 VA examination, the examiner was requested to 
indicate whether the veteran had a multiple joint disorder 
and to identify any joints affected, and to render an opinion 
for the record as to whether any such disorder was related to 
his military service.  A history of a pulled left shoulder 
and left shoulder pain in service was noted.  The examiner 
stated that he extensively reviewed the claims file and the 
service medical records, noting that the veteran sought 
medical attention in service for a pulling injury of the left 
shoulder.  The veteran had several complaints of leg and 
multiple joint pain in service, but no specific disorder was 
found.  Current      X-rays showed no arthritis of the knees, 
feet, left shoulder, or right elbow.  There were no findings 
of gout.  The diagnoses included chronic left shoulder strain 
that had its onset in service.  

On August 2003 VA examination, the same physician who 
examined the veteran in January again extensively reviewed 
the claims file and the service medical records, noting that 
the veteran sought medical attention in service for a pulling 
injury of the left shoulder.  After current examination, the 
impression was chronic left shoulder strain that had its 
onset in service, and that was neither gout nor arthritis.  
With respect to the question of gout, the doctor stated that 
a review of the service medical records revealed nothing 
regarding gout or evaluation for gout, including nothing in 
the nature of an examination of a joint that could be 
described as an acute gouty joint.  Current testing of uric 
acid showed no evidence of gout, and current X-rays of the 
hands and right ankle showed no arthritis.  Current right 
ankle X-rays also showed no radiographic evidence of gout.

As to the specific conditions claimed, the Board notes that 
the record presents no basis upon which to grant service 
connection for arthritis or, in the absence of medical 
evidence of arthritis or gout affecting any joint in service 
or currently.  However, the record does present a basis for a 
grant of service connection for a disorder affecting one 
joint-specifically, the veteran's left shoulder.  In view of 
the left shoulder findings in service and post service, and 
the 2003 VA examiner's uncontroverted opinions relating 
current chronic left shoulder strain to service, the Board 
finds that the evidence supports the grant of service 
connection for chronic left shoulder strain.  



ORDER

Service connection for chronic left shoulder strain is 
granted.


REMAND

With respect to the issue of service connection for an eye 
disability, appellate review discloses that in September 
2002, the Board referred this matter for a VA neuro-
ophthalmologic examination to assess the veteran's current 
eye disabilities and their etiology.  Although such VA 
examination was conducted in March 2003, the examiner was not 
furnished the veteran's claims file, as a result of which he 
was unable to furnish definitive opinions as to whether any 
current eye disability was related to the veteran's military 
service.  Under the circumstances, the Board finds that the 
matter remaining on appeal be remanded to the RO to obtain a 
supplemental statement from the same VA physician that 
examined the veteran in March 2003, if possible.  The Board 
emphasizes that only an additional statement based on the 
current evidence is sought from the VA physician, not an 
additional examination of the veteran, unless such additional 
examination is unavoidable.

The evidence also indicates continuing treatment of the 
veteran at the Charleston, South Carolina VA Medical Center 
(VAMC).  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding pertinent 
optometric and ophthalmologic medical records from the VAMC 
from May 2003 to the present time, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response (of which he was not previously notified).  See 
38 U.S.C.A § 5103; but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should also request the veteran to submit 
all evidence in his possession.  After providing the required 
notice, the RO should obtain any additional evidence for 
which he provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  The RO should specifically request the 
veteran to furnish authorization to enable it to obtain all 
records from the Storm Eye Institute and the Wilson 
Ophthalmic Corporation, to specifically include a June 25, 
2001 eye examination report.  [The Board notes that such eye 
examination report was noted in the October 2001 SSOC and in 
the March 2003 VA examination report, but no copy is 
currently contained in the claims file.]  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the 
Charleston VAMC copies of all records of 
optometric and ophthalmologic treatment 
and evaluation of the veteran from May 
2003 to the present time.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
the veteran to provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
furnish authorization to enable it to 
obtain all records from the Storm Eye 
Institute and the Wilson Ophthalmic 
Corporation, to specifically include a 
June 25, 2001 eye examination report.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should return the 
claims file to Charles Beischel, M.D., at 
the Charleston VAMC for a supplemental 
opinion pertaining to his examination of 
the veteran on March 10, 2003.  Dr. 
Beischel should review the claims file 
and render a supplemental opinion as to 
the etiology of each diagnosed eye 
disability, i.e., whether it is at least 
as likely as not that such disability is 
the result of injury or disease incurred 
in or aggravated by the veteran's 
military service.  The physician should 
set forth the complete rationale for his 
opinion (to include, as appropriate, 
citation to specific evidence of record), 
which should be set forth in a printed 
(typewritten) report and associated with 
the claims file.

The RO should only arrange for the 
veteran to undergo additional VA neuro-
ophthalmologic examination to obtain a 
response to the question posed above if 
Dr. Beischel is not available (and 
another physician must provide the 
requested opinion), and/or examination is 
needed to responded to the question posed 
above.  

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeal for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.       §§ 5109B, 
7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



